Citation Nr: 1402579	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  12-32 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death. 

3.  Entitlement to death pension benefits, to include special monthly pension. 


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran had active service from April 1946 to October 1947.  He died in March 2009.  The appellant is the Veteran's widow. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 determination by the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Pension Management Center.  The case is now under the jurisdiction of the VA Regional Office (RO) in Indianapolis, Indiana.

In November 2011, the appellant was notified that her representative revoked the power of attorney in this matter because she indicated that she was using or wished to use an agent.  She was also offered the opportunity to appoint another representative and informed that if she did not respond within 30 days, it would be assumed that she wants to represent herself.  The appellant has not responded to this letter; therefore, the Board assumes that she desires to proceed pro se. 

The issue of entitlement to death pension benefits, to include special monthly pension, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required. 


FINDINGS OF FACT

1.  At the time of his death, the Veteran did not have a claim pending for VA benefits and there were no due and unpaid periodic monetary benefits to which he was entitled to receive on the basis of evidence in the file.

2.  The Veteran died in March 2009 as a result of terminal congestive heart failure, due to pulmonary congestion, due to debility, due to hypoxemia. 

3.  At the time of the Veteran's death, service connection was not in effect for any disability. 

4.  Heart failure, pulmonary congestion, debility and hypoxemia were not shown during active service or for many years afterward, and the record contains no competent medical evidence indicating the Veteran's death was related to his active service. 


CONCLUSIONS OF LAW

1.  The criteria for the award of accrued benefits have not been met.  38 U.S.C.A. §§ 101(4), 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.57(a), 3.160, 3.1000 (2013).

2.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claims decided herein, in July 2010, prior to the initial adjudication of the claims, the RO sent the appellant complete VCAA notice.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The appellant has also been afforded adequate assistance in regard to the claims decided herein.  All appropriate development to obtain pertinent medical records has been completed.  The appellant did not identify any pertinent, available outstanding treatment records.  In July 2010 and September 2010 letters, the appellant was asked to identify and provide any outstanding treatment records (or the releases for these records; however, she failed to respond to this letter.  "[T]he duty to assist is not always a one-way street.  If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).)  

In terms of the duty to assist requirement under 38 U.S.C.A. § 5103(a) which requires VA to make "reasonable efforts" to provide assistance if requested, to include obtaining a medical opinion, there is no indication that the Veteran's cause of death was in any way related to his active service.  There is no medical evidence to suggest that a disability of service origin caused or contributed substantially or materially to his cause of death.  A medical opinion in this matter is thereby not warranted.  DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

In sum, any procedural errors in the originating agency's development and consideration of the claims were insignificant and not prejudicial to the appellant.  The Board will address the merits of the claims.

II.  Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and VVA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Accrued Benefits

With respect to the appellant's claim for accrued benefits, the record reflects that no claims were pending at the time of the Veteran's death in March 2009.  Nor was he entitled to any benefits under an existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).   Indeed, following service, the Veteran submitted a claim of entitlement to service connection for a skin disability in September 1954.  He was notified that his claim was denied in January 1955.  He did not appeal this decision and it became final.  The appellant has not specified any claims which she believes were pending in March 2009.  Thus, accrued benefits must be denied.

Cause of Death

The Veteran died in March 2009.  The Veteran's certificate of death lists the cause of his death as terminal congestive heart failure, due to pulmonary congestion, due to debility, due to hypoxemia.  

The Veteran served on active duty from April 1946 to October 1947.  His service treatment records are silent for any complaints, findings, treatment, or diagnosis of heart disease or pulmonary disorder.  As noted, following service, the Veteran submitted a claim of entitlement to service connection for a skin disability in September 1954.  He was notified that his claim was denied in January 1955.  He did not appeal this decision and it became final.  Hence, at the time of the Veteran's death, service connection was not in effect for any disabilities.

The appellant has offered no arguments in support of a claim for entitlement to service connection for the cause of the Veteran's death.  In fact, in a March 2009 VA Form 21-526, she specifically indicated that she was not seeking service connection for the cause of the Veteran's death.  Her argument on appeal is focused on an assertion that the Veteran had had frostbite in service, and that she is thereby deserving of financial assistance.

There is no evidence showing that heart failure, pulmonary congestion, debility, or hypoxemia was manifested in service.  There is also no indication that a cardiovascular disease was manifested to a compensable degree in the applicable presumptive period (one year) following the Veteran's discharge from active duty.  Finally, there is no competent medical evidence to show (nor does the appellant argue) that the heart disability which caused the Veteran's death was related to his active military service.

Accordingly, service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine does not apply.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

ORDER

Accrued benefits are denied.

Service connection for the cause of the Veteran's death is denied.




REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the appellant's claim for death pension benefits, to include special monthly pension.  

Specifically, a review of the claims file suggests that the VA may not have all of the financial information from the appellant needed to make a determination as to whether she is entitled to improved death pension benefits.  That is, she was never asked to provide a VA Form 5655 (Financial Status Report), a VA Form 21-0518-1 (Improved Pension Eligibility Verification Report for Surviving Spouse With No Children), or a VA Form 21-8416b (Medical Expense Report).  In this regard, it is unclear whether the appellant has any qualifying unreimbursed medical expenses.  Because this information is needed in order to make a determination as to whether benefits may be paid to the appellant, the claim will be remanded so that this information may be obtained and included in the claims file for review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should provide the appellant all necessary notice and instructions relevant in her claim for nonservice-connected death pension benefits, to include special monthly pension.  In pertinent part, explain to her the importance of filing the required forms to assess her current financial status, including a VA Form 5655 (Financial Status Report), a VA Form 21-0518-1 (Improved Pension Eligibility Verification Report for Surviving Spouse With No Children) and a VA Form 21-8416b (Medical Expense Report)t so that she can provide the necessary data concerning the years from 2009 to the present.  The RO/AMC should assist the appellant where necessary in order to obtain a complete picture based on the reported figures.  This should include confirming her Social Security Administration income and medical expenses for the period in question

2. After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, the RO/AMC shall readjudicate the pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the appellant should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


